In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   Nos. 07-22-00106-CR


                         JULIO CESAR CHAVEZ, APPELLANT

                                            V.

                             STATE OF TEXAS, APPELLEE

                          On Appeal from the 64th District Court of
                                    Hale County, Texas
             Trial Court No. A21231-1909, Honorable Danah L. Zirpoli, Presiding

                                     October 3, 2022

            ORDER WITHDRAWING OPINION AND JUDGMENT
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

       We issued an opinion and judgment in this appeal on September 7, 2022, granting

the motion to withdraw of Appellant’s counsel pursuant to Anders v. California and

affirming the trial court’s judgment of conviction. See Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). The Court has since been notified that

Appellant did not receive our letter informing him of the right to file a pro se response to

the Anders brief filed by counsel. Apparently, the address to which the correspondence

was sent was not Appellant’s last known address. Accordingly, we withdraw our prior
opinion and judgment and direct the Clerk of this Court to resend the letter notifying

Appellant of his right to file a pro se response to Appellant’s last known address.



                                                        Per Curiam

Do not publish.




                                             2